internal_revenue_service number release date index number ------------------------------------ -------------------------------------------- ------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ----------------- telephone number ------------------- refer reply to cc psi plr-101191-12 date may x ----------------------------------------------------------------------------------------------------- ----------------------- legend state ---------- date date year year year --------------------- ------------------ ------- ------- ------- dear -------------- this responds to a letter dated date together with subsequent correspondence requesting a ruling under the internal_revenue_code facts x incorporated under state law on date x elected to treated as an s_corporation effective for year in year state administratively dissolved x because x failed to file a report required by state from year to year x was unaware of the dissolution and continued to file form_1120s u s income_tax return for an s_corporation upon discovery of the dissolution x reincorporated in state on date plr-101191-12 now x is requesting a ruling whether x’s status as an s_corporation is terminated by reason of its administrative dissolution under the laws of state x subsequent to its reincorporation is required to make a new election under sec_1362 of the code x’s administrative dissolution and subsequent reincorporation resulted in a distribution or contribution of property for the purposes of sec_301 sec_311 sec_336 or sec_351 x’s administrative dissolution and subsequent reincorporation affects its shareholders’ basis and holding periods in x stock and x may use the employer_identification_number assigned to it prior to its administrative dissolution and is therefore not required to apply for the assignment of a new employer_identification_number following its reincorporation law and analysis sec_1361 defines the term s_corporation with respect to any taxable_year as a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides in part that a small_business_corporation must be a domestic_corporation the core test of corporate existence for purposes of federal income_taxation is always a matter of federal_law whether an organization is to be taxed as a corporation under the code is determined by federal not state law if the conduct of the affairs of a corporation continues after the expiration of its charter or the termination of its existence it becomes an association see 305_f2d_844 ct_cl cert_denied 373_us_923 a corporation is subject_to federal corporate_income_tax liability as long as it continues to do business in a corporate manner despite the fact that its recognized legal status under state law is terminated see 438_f2d_774 3rd cir conclusion based solely on the facts submitted and the representations made we conclude that provided that x qualified as a small_business_corporation under sec_1361 prior to the administrative dissolution under state law plr-101191-12 x’s status as an s_corporation is not terminated by reason of its administrative dissolution under the laws of state x is not required to make a new election under sec_1362 the administrative dissolution and subsequent reincorporation of x under state law did not by itself result in a distribution or transfer of property for purposes of sec_301 sec_311 sec_331 sec_336 or sec_351 x’s administrative dissolution and subsequent reincorporation does not affect its shareholders’ basis and holding periods in x stock and x may use the employer_identification_number assigned to it prior to its administrative dissolution and is therefore not required to apply for the assignment of a new employer_identification_number following its reincorporation except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion as to whether x is otherwise eligible to be an s_corporation for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely james a quinn senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
